


110 HRES 1282 IH: Encouraging the President to revoke the

U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1282
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2008
			Mr. Tim Murphy of
			 Pennsylvania submitted the following resolution; which was referred
			 to the Committee on Natural
			 Resources
		
		RESOLUTION
		Encouraging the President to revoke the
		  Executive memorandum banning energy production on America’s Outer Continental
		  Shelf.
	
	
		Whereas the average price of gasoline was $2.33 at the
			 beginning of the 110th Congress and since that time the average price of
			 gasoline has risen as much as 74 percent;
		Whereas families of all income levels are deeply affected
			 by the rising prices, with low income and fixed income households being hurt
			 the most from rising food and energy prices;
		Whereas the increased cost of fuel for manufacturing and
			 transportation has negatively impacted the ability of American employers to
			 compete with the price of products made in other countries and in many
			 instances the higher prices are forcing businesses to locate some or all of
			 their production overseas;
		Whereas the United States imports 2.2 billion barrels of
			 crude oil per year from nations in the Organization of Petroleum Exporting
			 Counties (OPEC);
		Whereas the economy and the national security of the
			 United States are threatened by our reliance on OPEC and that the United States
			 should never relinquish control of its economic security and national security
			 to other nations;
		Whereas the United States has abundant energy resources on
			 the Outer Continental Shelf (OCS), and has developed a comprehensive framework
			 of environmental laws and regulations and fostered the development of
			 state-of-the-art technology that allows for the responsible development of
			 these resources for the benefit of its citizenry;
		Whereas the Minerals Management Service estimates the
			 American OCS contains at least 86 billion barrels of oil and 420 trillion cubic
			 feet of natural gas, although much of that area is currently blocked from
			 exploration or surveying, thereby inhibiting a more comprehensive assessment of
			 energy reserves;
		Whereas Cuba has extended the option to many nations,
			 including China, to obtain oil and gas leases as close as 50 miles off the
			 coast of Florida while current United States policy prohibits oil exploration
			 as far as 200 miles off the coast of the United States;
		Whereas several countries, including the United Kingdom,
			 Brazil, Ireland, Canada, New Zealand, Australia, Japan, and Norway, allow
			 exploration along their OCS;
		Whereas, on May 13, 2008, the House of Representatives
			 passed legislation to suspend contributions to the Strategic Petroleum Reserve,
			 thereby agreeing that the supply of oil is linked to the price of
			 gasoline;
		Whereas 67 percent of the American people support more
			 American-made energy by revoking leasing restrictions on the OCS;
		Whereas section 12 of the Outer Continental Shelf Lands
			 Act permits the President to prohibit energy exploration off our coasts;
		Whereas an Executive moratorium last extended in 1998 by
			 President Clinton prohibits the development of our resources until 2012;
			 and
		Whereas the President of the United States may revoke this
			 prohibition: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages the President to revoke the
			 Executive memorandum banning energy production on the United States Outer
			 Continental Shelf; and
			(2)urges the
			 President to work with Congress to increase the production of American energy.
			
